Citation Nr: 0031922	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  97-03 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a higher (compensable) rating for service-
connected synovitis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from August 1989 to March 
1995.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 1996 RO decision which granted service connection 
and a 0 percent rating for synovitis of the left knee; the 
veteran appealed for a higher rating.  A personal hearing was 
held before a member of the Board in October 1999.  The case 
was remanded to the RO in December 1999, and was returned to 
the Board in November 2000.


FINDING OF FACT

Service-connected synovitis of the left knee is manifested by 
essentially full range of motion and no instability.


CONCLUSION OF LAW

The criteria for a compensable rating for service-connected 
synovitis of the left knee have not been met. 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.31, 4.71a, Diagnostic Codes 
5020, 5257, 5260, 5261 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

During active duty from August 1989 to March 1995, the 
veteran complained of left knee pain.  Assessments included 
retropatellofemoral syndrome.  He filed for service 
connection for a left knee condition at separation from 
service.

On a June 1996 VA orthopedic examination, the veteran 
reported that he had occasional left knee swelling with 
running or jumping.  Range of motion was from 5 degrees of 
hyperextension to 150 degrees of flexion.  There was some 
crepitus with active range of motion.  X-rays of the left 
knee were normal.  The diagnosis (by way of a July 1996 
addendum to the examination) was mild synovitis of the left 
knee.  

In April 1997 the veteran was seen at Saint Vincent Family 
Medicine Center for various complaints including left knee 
pain.  He said his knee pain had gotten better since he 
started taking medication.  The assessment was left knee 
pain.

On VA examination in November 1997, the veteran reported 
occasional left knee swelling and complained of left knee 
pain which occurred only when he walked for a long distance 
or when he ran.  On examination, there was full active and 
passive range of motion, and the knee was stable.  The 
impression was chronic pain of the left knee, and the 
examiner said he was not yet sure of the diagnosis.

In February 1999 the veteran was seen at a VA outpatient 
clinic for an orthopedic examination to determine if he was 
capable of a post office job for which he had applied.  He 
said he had no complaints with either knee and that he could 
run, jump, stoop, crawl, and walk without complaints.  He 
denied swelling, popping, locking, or giving way.  
Examination showed he walked with a smooth normal gait.  He 
had full range of motion of the knees.  There was no knee 
instability, effusion, or tenderness.  Quadriceps strength 
was excellent.  The assessments were patellofemoral syndrome, 
based on history, not proven by examination; and normal 
examination.

The veteran testified at a hearing before a member of the 
Board in October 1999.  He stated that he currently worked at 
the post office, and that his job involved being on his feet 
all day, which caused knee pain.  He reported that he took 
medication, and occasionally wore a knee brace that he had 
been given in the Army.

Outpatient records from Saint Vincent Family Medicine Center 
note the veteran was seen for a complaint of chronic left 
knee pain in January 2000.  He reported that he had left knee 
achiness that was worse with prolonged standing or sitting 
with the knee in flexion.  He reported that he had noticed a 
popping sound with walking or climbing stairs.  Examination 
showed no effusion of the left knee.  There was no knee 
instability.  He had full range of motion of the knee, with 
some crepitus on flexion.  There was slight superior patellar 
pain with extremes of flexion.  Muscle strength was full, and 
there were no abnormal neurological findings.  X-rays of the 
left knee were normal.  The assessment was left 
patellofemoral syndrome.  The examiner reported that the 
veteran would be scheduled for physical therapy for a few 
weeks, with follow-up in 3-4 weeks.  In March 2000 the doctor 
noted that the veteran had not shown up for physical therapy; 
a message had been left for the veteran; and the doctor 
wondered if the knee had gotten better.

On a February 2000 VA orthopedic examination, the veteran 
said he had the onset of left knee pain in the service, and 
no history of any specific recurrence.  The doctor noted the 
veteran was fully ambulatory, without a limp, and there was 
no evidence of distress.  The left knee had no swelling or 
malalignment.  Range of motion of the knee was from 0 to 130 
degrees.  There was slight discomfort on passive patellar 
motion.  The knee was stable in all phases.  There was slight 
atrophy of the left quadriceps as compared to the right, but 
it was noted that he was right side dominant.  There was 
excellent power of the leg in extension.  There was no area 
of specific tenderness.  The diagnosis was chronic synovitis 
of the left knee.

II.  Analysis

The veteran claims entitlement to a compensable rating for 
his service-connected left knee synovitis.  The file shows 
that all relevant evidence has been properly developed, and 
no further VA assistance is required to comply with the duty 
to assist.  Veterans Claims Assistance Act of 2000, Pub.L. 
No. 106-475, 114 Stat. 2096 (November 9, 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Synovitis is rated based on limitation of motion of the 
affected part, as with degenerative arthritis.  38 C.F.R. 
§ 4.71a, Code 5020.

Standard range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.

Limitation of leg flexion is rated 0 percent when limited to 
60 degrees, and it is rated 10 percent when limited to 45 
degrees.  38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension of a leg is rated 0 percent when 
limited by 5 degrees, and it is rated 10 percent when limited 
by 10 degrees.  38 C.F.R. § 4.71a, Code 5261. 

Impairment of a knee involving slight recurrent subluxation 
or lateral instability is evaluated as 10 percent disabling.  
38 C.F.R. § 4.71a, Code 5257.  When the requirements for a 
compensable rating under a diagnostic code are not shown, a 
zero percent rating is assigned.  38 C.F.R. § 4.31.

The veteran claims he has left knee symptoms including pain, 
particularly with prolonged activities.  However, multiple 
post-service VA and private examination and treatment 
reports, dated from 1996 to 2000, show no significant 
objective abnormalities.  The veteran's left knee disability 
has been primarily diagnosed as synovitis, and Code 5020 
indicates that such is to be rated based on limitation of 
motion.  The examination and treatment reports since service 
show essentially full range of motion of the left knee.  
There is no limitation of motion of the knee to the extent 
required for a compensable rating under Code 5260 or 5261.  
There is no evidence of limitation of motion due to pain on 
use or during flare-ups to the extent required for a 
compensable rating under Code 5260 or 5261.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Furthermore, there is no X-ray evidence of arthritis of the 
left knee, and thus an evaluation for arthritis under Codes 
5003 and 5010 is not in order.  The medical evidence shows 
that there is no instability of the left knee, let alone 
slight instability as required for a compensable rating under 
Code 5257.  All objective findings fall far short of the 
criteria for a compensable rating.

Considering all the evidence, the Board finds a compensable 
rating is not warranted for the left knee disability.  The 
evidence does not show that the veteran meets the criteria 
for a 10 percent rating under any of the applicable codes.  
Moreover, the evidence shows the condition has remained 
noncompensable at all times since the effective date of 
service connection.  Fenderson v. West, 12 Vet.App. 119 
(1999) ("staged ratings" should be considered for various 
periods of time in cases involving initial ratings).  As the 
preponderance of the evidence is against the veteran's claim 
for a compensable rating for his service-connected left knee 
condition, the benefit of doubt doctrine does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A higher rating for synovitis of the left knee is denied.



		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 6 -


- 1 -


